OPINION — AG — THE CHANGES IN THE LAW PROVIDED BY SENATE BILL NO. 521, WILL NOT REQUIRE THE INSPECTIONS OF MOPEDS (MOTORCYCLE) UNDER THE PROVISIONS OF 47 Ohio St. 1977 Supp., 851 [47-851], BUT WILL REQUIRE THE APPLICATION OF THE FINANCIAL RESPONSIBILITY LAWS UNDER 47 Ohio St. 1977 Supp., 7-201 [47-7-201] AND 47 Ohio St. 1977 Supp., 7-601 [47-7-601]; HOWEVER, THE LICENSING REQUIREMENT OF 47 Ohio St. 1971, 6-101 [47-6-101] AND 47 Ohio St. 1971, 6-303 [47-6-303] WILL NOT APPLY TO MOPEDS AND THEREFORE 47 Ohio St. 1971, 6-117 [47-6-117] AND 47 Ohio St. 1971 751 [47-751] SHALL NOT APPLY TO THE OPERATIONS OF MOPEDS. CITE: 47 Ohio St. 1971, 1-134 [47-1-134] (DON McCOMBS JR)